

INDEMNIFICATION AGREEMENT
 
     This Indemnification Agreement (this "Agreement") is entered into as of
________, 2010 (the "Effective Date") by and between The Clorox Company, a
Delaware corporation (the "Company"), and ____________ (the "Indemnitee").
 
RECITALS
 
     WHEREAS, the Board of Directors has determined that the ability to attract
and retain qualified persons as directors is essential and in the best interests
of the Company's stockholders and that the Company should act to assure such
persons that there shall be adequate certainty of protection through insurance
and indemnification against claims and actions against them arising out of their
service to and activities on behalf of the Company;
 
     WHEREAS, the Company has adopted provisions in its Restated Certificate of
Incorporation providing for indemnification and advancement of expenses to its
directors and officers to the fullest extent authorized by the General
Corporation Law of the State of Delaware (the "DGCL"), and the Company wishes to
clarify and enhance the rights and obligations of the Company and the Indemnitee
with respect to indemnification and advancement of expenses;
 
     WHEREAS, in order to induce and encourage highly experienced and capable
persons such as the Indemnitee to serve and continue to serve as directors of
the Company and in any other capacity as the Company may request, and to
otherwise provide specific contractual assurances that certain costs, judgments,
penalties, fines, liabilities, and expenses incurred by them in their defense of
litigation and claims made against them in connection with the good faith
performance of their duties to the Company are to be borne by the Company and
that they shall receive the maximum protection against such risks and
liabilities as may be afforded by applicable law, the Board of Directors of the
Company has determined that the following Agreement is reasonable and prudent to
promote and ensure the best interests of the Company and its stockholders; and
 
     WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director of the Company and in any other capacity with respect to the Company as
the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate, or unreasonable legal risks and personal
liabilities.
 

--------------------------------------------------------------------------------



     AGREEMENT
 
     NOW, THEREFORE, the parties hereto agree as follows:
 
     1. Definitions. For purposes of this Agreement:
 
          (a) A "Change in Control" means, and shall be deemed to have occurred
if, on or after the date of this Agreement, (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than (A) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any of its subsidiaries acting in
such capacity, or (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than 50% of the total voting power represented by
the Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the board of directors of the Company and any new director whose election by the
board of directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 50% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of its
assets, or (v) the Company shall file or have filed against it, and such filing
shall not be dismissed, any bankruptcy, insolvency or dissolution proceedings,
or a trustee, administrator or creditors committee shall be appointed to manage
or supervise the affairs of the Company.
 
          (b) “Corporate Status” means the status of a person who is or was a
director (or a member of any committee of a board of directors), officer,
employee or agent (including without limitation a manager of a limited liability
company) of the Company or any of its subsidiaries, or of any predecessor
thereof, or is or was serving at the request of the Company as a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of
another entity, or of any predecessor thereof, including service with respect to
an employee benefit plan.
 
          (c) "Disinterested Director" means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by the Indemnitee.
 
          (d) "Expenses" include, without limitation, expenses incurred in
connection with the prosecution, defense, appeal or settlement of, or service as
a witness or other participation in or preparation for, any Proceeding,
including attorneys' fees, witness fees and expenses, fees and expenses of
accountants, public relations consultants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), any other expenses of the types customarily incurred in connection
with a Proceeding, and any expenses of establishing a right to indemnification
or advancement under Sections 9, 11, 13, and 16 hereof.
 
2
 

--------------------------------------------------------------------------------



          (e) "Independent Counsel" means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party (other than a matter in which Independent Counsel performed the same
kind of service as it is being engaged to perform under this Agreement) or (ii)
any other party to the Proceeding giving rise to a request for indemnification
hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee's
right to indemnification under this Agreement.
 
          (f) "Proceeding" means any pending, threatened or completed action,
suit, arbitration, alternative dispute mechanism, inquiry, judicial,
administrative or legislative hearing, investigation or other proceeding,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature.
 
          (g) “Voting Securities” means any securities of the Company that vote
generally in the election of directors.
 
          (h) References to the Company and its subsidiaries include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the Effective Date is party to a
merger or consolidation with the Company or any such subsidiary or that is a
successor to the Company as contemplated by Section 14 (whether or not such
successor has executed and delivered the written agreement contemplated by
Section 14).
 
     2. Service by the Indemnitee. The Indemnitee agrees to serve as a director
of the Company or one or more of its subsidiaries and in such other capacities
as the Indemnitee may serve at the request of the Company from time to time, and
by its execution of this Agreement the Company confirms its request that the
Indemnitee serve as a director and in such other capacities. The Indemnitee
shall be entitled to resign or otherwise terminate such service with immediate
effect at any time, and neither such resignation or termination nor the length
of such service shall affect the Indemnitee’s rights under this Agreement.
 
     3. Indemnification and Advancement of Expenses. The Company shall indemnify
and hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of
the final disposition of any Proceeding in any way connected with, resulting
from or relating to the Indemnitee’s Corporate Status all Expenses incurred by
or on behalf of the Indemnitee in connection with such Proceeding, to the
fullest extent permitted by applicable law in effect on the Effective Date or as
amended to increase the scope of permitted indemnification. Without diminishing
the scope of the rights provided by this Section, the rights of the Indemnitee
to indemnification and advancement of Expenses provided hereunder shall include
but shall not be limited to those rights hereinafter set forth, except that no
indemnification or advancement of Expenses shall be paid to the Indemnitee in
connection with any Proceeding initiated by the Indemnitee other than (i) by way
of defense, counterclaim or crossclaim, (ii) a Proceeding to enforce the
Indemnitee’s rights under this Agreement or under any applicable law, other
agreement, vote of stockholders or Disinterested Directors, provisions of the
Certificate of Incorporation or Bylaws of the Company, insurance policy or
otherwise, or (iii) an action, suit, or proceeding, or part thereof, that was
authorized or ratified by the Board of Directors of the Company.
 
3
 

--------------------------------------------------------------------------------



     4. Action or Proceedings Other than an Action by or in the Right of the
Company. Except as limited by Section 3 above, the Indemnitee shall be entitled
to the indemnification rights provided in this Section if the Indemnitee was or
is a party or is threatened to be made a party to, or was or is otherwise
involved in, any Proceeding (other than an action by or in the right of the
Company) in any way connected with, resulting from or relating to the
Indemnitee’s Corporate Status. Pursuant to this Section, the Indemnitee shall be
indemnified, to the fullest extent permitted by applicable law in effect on the
Effective Date and as amended to increase the scope of permitted
indemnification, against all expense, liability, and loss (including judgments,
fines, excise and other taxes, assessments, charges, interest or penalties,
amounts paid in settlement, and Expenses) incurred by or on behalf of the
Indemnitee in connection with such Proceeding.
 
     5. Indemnity in Proceedings by or in the Right of the Company. Except as
limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding brought by or in the right of the Company to procure a
judgment in its favor in any way connected with, resulting from or relating to
the Indemnitee’s Corporate Status. Pursuant to this Section, the Indemnitee
shall be indemnified, to the fullest extent permitted by applicable law in
effect on the Effective Date and as amended to increase the scope of permitted
indemnification, against all expense, liability, and loss (including judgments,
fines, excise and other taxes, assessments, charges, interest or penalties,
amounts paid in settlement, and Expenses) incurred by or on behalf of the
Indemnitee in connection with such Proceeding.
 
     6. Indemnification for Expenses of Successful Party. Notwithstanding any
limitations of Sections 4 and 5 above, to the extent that the Indemnitee has
been successful, on the merits or otherwise, in whole or in part, in any
Proceeding in any way connected with, resulting from or relating to the
Indemnitee’s Corporate Status, or in any claim, issue, or matter therein,
including, without limitation, the dismissal of any action without prejudice, or
if it is ultimately determined, by final judicial decision of a court of
competent jurisdiction from which there is no further right to appeal, that the
Indemnitee is otherwise entitled to be indemnified against Expenses, the
Indemnitee shall be indemnified against all Expenses incurred by or on behalf of
the Indemnitee in connection therewith.
 
     7. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expense, liability, and loss (including judgments, fines, excise
and other taxes, assessments, charges, interest or penalties, amounts paid in
settlement, and Expenses) incurred by or on behalf of the Indemnitee in
connection with any Proceeding, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
of such expense, liability, and loss to which the Indemnitee is entitled.
 
4
 

--------------------------------------------------------------------------------



     8. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
in effect on the Effective Date and as amended to increase the scope of
permitted indemnification, the Indemnitee shall be entitled to indemnification
against all Expenses incurred by the Indemnitee or on the Indemnitee's behalf
if, in any way connected with, resulting from or relating to the Indemnitee’s
Corporate Status, the Indemnitee appears as a witness, is interviewed, produces
documents or otherwise incurs Expenses in connection with a Proceeding to which
the Indemnitee neither is, nor is threatened to be made, a party.
 
     9. Determination of Entitlement to Indemnification. To receive
indemnification under this Agreement, the Indemnitee shall submit a written
request to the Secretary of the Company. Upon receipt by the Secretary of the
Company of a written request by the Indemnitee for indemnification pursuant to
Sections 4 or 5, the entitlement of the Indemnitee to indemnification, to the
extent not otherwise provided pursuant to the terms of this Agreement, shall be
determined by the following person or persons who shall be empowered to make
such determination: (a) If no Change in Control has occurred, (i) the Board of
Directors of the Company by a majority vote of Disinterested Directors, whether
or not such majority constitutes a quorum; (ii) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; (iii) if there are no Disinterested Directors, or
if the Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee; or (iv) the stockholders of the Company; or (b) in the event that a
Change in Control has occurred, by Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to the Indemnitee.
Such Independent Counsel shall be selected by the Board of Directors and
approved by the Indemnitee, except that in the event that a Change in Control
has occurred, Independent Counsel shall be selected by the Indemnitee. Upon
failure of the Board of Directors so to select such Independent Counsel or upon
failure of the Indemnitee so to approve (or so to select, in the event a Change
in Control has occurred), such Independent Counsel shall be selected upon
application to a court of competent jurisdiction. The determination of
entitlement to indemnification shall be made and, unless a contrary
determination is made, such indemnification shall be paid in full by the Company
not later than 45 calendar days after receipt by the Secretary of the Company of
a written request for indemnification. If the person making such determination
shall determine that the Indemnitee is entitled to indemnification as to part
(but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues, or
matters at issue at the time of the determination. The Indemnitee shall use
reasonable efforts to provide such documentation or information as is necessary
for such determination and is reasonably available to the Indemnitee. In no
event shall a determination be required in connection with advancement of
Expenses or in connection with indemnification for Expenses incurred as a
witness, interviewee or producer of documents or incurred in connection with any
Proceeding or portion thereof with respect to which the Indemnitee has been
successful on the merits or otherwise.
 
5
 

--------------------------------------------------------------------------------



     10. Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall, promptly upon receipt of the Indemnitee's written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 90 calendar days after
receipt by the Secretary of the Company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made, and the Indemnitee shall be absolutely entitled to such indemnification.
The termination of any Proceeding described in Sections 4 or 5 by judgment,
order, settlement, or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself (a) create a presumption that the Indemnitee
did not meet any applicable standard of conduct or (b) otherwise adversely
affect the rights of the Indemnitee to indemnification except as may be provided
herein.
 
     11. Remedies of the Indemnitee in Cases of Determination Not to Indemnify
or to Advance Expenses; Right to Bring Suit. In the event that a determination
is made that the Indemnitee is not entitled to indemnification hereunder or if
payment is not timely made following a determination of entitlement to
indemnification, including a deemed determination, pursuant to Sections 9 and
10, or if an advancement of Expenses is not timely made pursuant to Section 16,
the Indemnitee may at any time thereafter bring suit against the Company in a
court of competent jurisdiction in the State of Delaware seeking an adjudication
of entitlement to such indemnification or advancement of Expenses. The Company
shall not oppose the Indemnitee's right to seek any such adjudication. Further,
in any suit brought by the Company to recover an advancement of Expenses
pursuant to the terms of an undertaking, the Company shall be entitled to
recover such Expenses upon a final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal that the Indemnitee
is not entitled to be indemnified for such Expenses. Neither the failure of the
Company (including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met any
applicable standard of conduct, nor an actual determination by the Company
(including the Disinterested Directors, a committee of Disinterested Directors,
Independent Counsel, or its stockholders) that the Indemnitee has not met any
applicable standard of conduct shall create a presumption that the Indemnitee
has not met such standard of conduct, or, in the case of such a suit brought by
the Indemnitee, be a defense to such suit, and any Proceeding commenced by the
Indemnitee challenging an adverse determination shall be de novo with respect to
all determinations of fact and law. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of Expenses hereunder,
or brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified or to such advancement of Expenses, under this
Section 11 or otherwise, shall be on the Company. If a determination is made or
deemed to have been made pursuant to the terms of Section 9 or 10 that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding, and enforceable. The Company further agrees to stipulate in any
court pursuant to this Section 11 that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court shall determine that the Indemnitee is entitled to any
indemnification or advancement of Expenses hereunder, the Company shall pay all
Expenses incurred by or on behalf of the Indemnitee in connection with such
adjudication (including, but not limited to, any appellate proceedings) to the
fullest extent permitted by law, and in any suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Company shall pay all Expenses incurred by or on behalf of the Indemnitee in
connection with such suit to the extent the Indemnitee has been successful, on
the merits or otherwise, in whole or in part, in defense of such suit, to the
fullest extent permitted by law.
 
6
 

--------------------------------------------------------------------------------



     12. Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of the Certificate of Incorporation or Bylaws of the Company,
insurance policy or otherwise.
 
     13. Expenses in Connection with Enforcement or Interpretation of This
Agreement, etc. In the event any Proceeding is initiated by the Indemnitee, the
Company or any other person to enforce or interpret this Agreement or any rights
of the Indemnitee to indemnification or advancement of Expenses (or related
obligations of the Indemnitee) under the Company’s Certificate of Incorporation,
Bylaws or other organizational agreement or instrument, any other agreement to
which the Indemnitee and the Company are party, any vote of stockholders or
directors of the Company, the DGCL, any other applicable law or any liability
insurance policy, the Company shall indemnify the Indemnitee against Expenses
incurred by the Indemnitee or on the Indemnitee’s behalf in connection with such
Proceeding to the fullest extent permitted by applicable law in effect on the
Effective Date and as amended to increase the scope of permitted
indemnification.
 
     14. Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall survive the termination of the Indemnitee’s
Corporate Status. This Agreement shall be binding upon all successors and
assigns of the Company (including any person or group acquiring 50% or more of
the Company’s Voting Securities or any transferee of all or substantially all of
its assets and any successor by acquisition, merger, consolidation or operation
of law) and shall inure to the benefit of the Indemnitee's heirs, executors, and
administrators. The Company shall require and cause any such successor, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement as if it were named as
the Company herein.
 
     15. Notification and Defense of Proceeding. Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
against the Company under this Agreement, notify the Company in writing of the
commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to the Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which the Indemnitee notifies the Company:
 
          (a) The Company shall be entitled to participate therein at its own
expense;
 
7
 

--------------------------------------------------------------------------------



          (b) Except as otherwise provided in this Section 15(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election so to assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by the Indemnitee in connection with the defense thereof
except as otherwise provided below. The Indemnitee shall have the right to
employ the Indemnitee's own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such Proceeding, or (iii) the Company shall not within 60
calendar days of receipt of notice from the Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of the Indemnitee's counsel shall be at the expense of the Company.
The Company shall not be entitled to assume (or continue to assume) the defense
of any Proceeding (I) brought by or on behalf of the Company, (II) as to which
the Indemnitee shall have made the conclusion provided for in (ii) above or
(III) after a Change in Control has occurred; and
 
          (c) The Company will not, without the prior written consent of the
Indemnitee, which may be provided or withheld in the Indemnitee’s sole
discretion, effect any settlement of any Proceeding against the Indemnitee or
which could have been brought against the Indemnitee unless such settlement
solely involves the payment of money by persons other than the Indemnitee and
includes an unconditional release of the Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that the
Indemnitee denies all wrongdoing in connection with such matters. The Company
shall not be obligated to indemnify the Indemnitee against amounts paid in
settlement of a Proceeding against the Indemnitee if such settlement is effected
by the Indemnitee without the Company’s prior written consent, which shall not
be unreasonably withheld.
 
     16. Advancement of Expenses. All Expenses incurred by or on behalf of the
Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to the Indemnitee’s Corporate Status shall be paid by
the Company in advance of the final disposition of such Proceeding at the
request of the Indemnitee. To receive an advancement of Expenses under this
Agreement, the Indemnitee shall submit a written request to the Secretary of the
Company. Such request shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee and shall include or be accompanied by an undertaking,
by or on behalf of the Indemnitee, to repay any amounts so advanced if it shall
ultimately be determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that the Indemnitee
is not entitled to be indemnified for such amounts. The Indemnitee's undertaking
to repay any such amounts is not required to be secured and shall not bear
interest. The Company shall not impose on the Indemnitee additional conditions
to advancement or require from the Indemnitee additional undertakings regarding
repayment. Each such advancement of Expenses shall be made within 15 calendar
days after the receipt by the Secretary of the Company of such written request.
The Indemnitee's entitlement to indemnification and advancement of Expenses
under this Agreement shall include those incurred in connection with any
Proceeding contemplated by Section 11 or 13 or this Section 16 (including the
enforcement of this provision) to the fullest extent permitted by applicable law
in effect on the Effective Date and as amended to increase the scope of
permitted indemnification.
 
8
 

--------------------------------------------------------------------------------



     17. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever, (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not by themselves invalid, illegal, or unenforceable)
shall not in any way be affected or impaired thereby, and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not themselves
invalid, illegal, or unenforceable) shall be construed so as to give effect to
the intent of the parties that the Company provide protection to the Indemnitee
to the fullest enforceable extent.
 
     18. Directors and Officers Liability Insurance.
 
          (a) Maintenance of Insurance. So long as the Company or any of its
subsidiaries maintains liability insurance for any directors, officers,
employees or agents of any such person, the Company shall ensure that the
Indemnitee is covered by such insurance in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s and its subsidiaries’ then current directors and
officers. If at any date (i) such insurance ceases to cover acts and omissions
occurring during all or any part of the period of the Indemnitee’s Corporate
Status or (ii) neither the Company nor any of its subsidiaries maintains any
such insurance, the Company shall ensure that the Indemnitee is covered, with
respect to acts and omissions prior to such date, for at least six years (or
such shorter period as is available on commercially reasonable terms) from such
date, by other directors and officers liability insurance, in amounts and on
terms (including the portion of the period of the Indemnitee’s Corporate Status
covered) no less favorable to the Indemnitee than the amounts and terms of the
liability insurance maintained by the Company on the date hereof.
 
          (b) Notice to Insurers. Upon receipt of notice of a Proceeding
pursuant to Section 15, the Company shall give or cause to be given prompt
notice of such Proceeding to all insurers providing liability insurance in
accordance with the procedures set forth in all applicable or potentially
applicable policies. The Company shall thereafter take all necessary action to
cause such insurers to pay all amounts payable in accordance with the terms of
such policies.
 
     19. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.
 
     20. Other Provisions.
 
          (a) The Company shall not seek or agree to any order of any court or
other governmental authority that would prohibit or otherwise interfere, and
shall not take or fail to take any other action if such action or failure would
reasonably be expected to have the effect of prohibiting or otherwise
interfering, with the performance of the Company’s indemnification, advancement
or other obligations under this Agreement.
 
9
 

--------------------------------------------------------------------------------



          (b) All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service or (iii) on the third business day following
the date of mailing if delivered by domestic registered or certified mail,
properly addressed, or on the fifth business day following the date of mailing
if sent by airmail from a country outside of North America, to the Indemnitee at
the address shown on the signature page of this Agreement, to the Company at the
address shown on the signature page of this Agreement, or in either case as
subsequently modified by written notice.
 
          (c) This Agreement and all disputes or controversies arising out of or
related to this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without regard to the laws of
any other jurisdiction that might be applied because of conflicts of laws
principles of the State of Delaware. The Company and the Indemnitee each hereby
irrevocably consents to the jurisdiction of the state courts of the State of
Delaware for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
          (d) This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.
 
          (e) This Agreement shall not be deemed an employment contract between
the Company and any Indemnitee who is an officer of the Company, and, if the
Indemnitee is an officer of the Company, the Indemnitee specifically
acknowledges that the Indemnitee may be discharged at any time for any reason,
with or without cause, and with or without severance compensation, except as may
be otherwise provided in a separate written contract between the Indemnitee and
the Company or by Company policy.
 
          (f) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
          (g) This Agreement may not be amended, modified, or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each party. No failure or delay of either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, and no single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
 
[The remainder of this page is intentionally left blank.]
 
10
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Company and the Indemnitee have caused this
Agreement to be executed as of the date first written above.
 

THE CLOROX COMPANY     By:       Name:   Title:



Address:        





INDEMNITEE      




Address:        


--------------------------------------------------------------------------------